Citation Nr: 1734472	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from July 1977 to October 1977 and on active duty in the Army from March 1979 to December 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Travel Board hearing concerning the issues currently on appeal before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of the hearing is associated with the electronic claims file.  The Board notes that the Veteran had a previous hearing in May 2012 before a different VLJ.  However, as the May 2012 hearing did not concern the issues currently on appeal, a three judge panel is not required to decide this case.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board remanded the issues on appeal for additional development in March 2014, February 2015 and July 2016.  The matter is now back before the Board.


FINDINGS OF FACT

1.  The Veteran's current low back disability first developed more than a year after discharge from service, and is not related to any incidence of service, including a low back injury and a back sprain during service.  

2.  The Veteran's left hip disability first developed more than a year after discharge from service, is not related to service, and is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).

2.  A left hip disability was not incurred in or aggravated by service, may not be presumed to have been incurred during service, and a left hip disability is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a March 2011 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in July 2016 to obtain additional VA treatment records and a VA medical opinion.  All available VA treatment records were obtained and a VA medical opinion was obtained.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Back Disability

The Veteran seeks service connection for a low back disability.  At his May 2014 Travel Board hearing the Veteran reported that right after service he did not seek any treatment for his back, he just lived with it.  He stated that all his medical treatment at VA.  He further testified that one of his treating physicians told him that his current back problems could be related to his in-service back problems.   

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's service treatment records reveal that he had a back contusion in July 1979 and back muscle strain in February 1980.  In March 1980 the Veteran reported reoccurring back pain.  It was noted that he had been seen on two previous occasions.   He felt that it was his mattress that caused the back problems.  He had full range of motion with point tenderness.  The Veteran's October 1980 separation examination was negative for any findings regarding the spine, and the Veteran denied recurrent back pain on his report of medical history questionnaire.  

A September 1996 VA medical record indicates that the Veteran was in a motor vehicle accident (MVA) in January 1994.  The Veteran reported chronic back pain since the MVA.  An MRI showed that the Veteran had a ruptured disc that needed surgery.  The Veteran again injured his back when he slipped on ice in 2009.  VA x-rays in March 2009 revealed degenerative joint disease and degenerative disc disease of the spine. 

In March 2011 the Veteran submitted a statement in support of claim in which he described the injury to his back when he was struck by a 50 caliber gun.  He reported that he injured his back a few times in service and stated that he believed that his injuries during service are the cause of his current severe back pain.    

On VA examination in August 2013, the Veteran reported that he injured his back in service when a 50 caliber swung around and struck his back.  He asserted that he had had back problems ever since.  He stated that he sprained his back multiple times during service.  The diagnosis was DDD of the thoracolumbar spine.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the in-service injury.  The VA examiner noted that although a back contusion and back strain were documented in service, the separation examination in 1980 showed no indication of a lingering back condition.  She noted that subsequent from service there was no documentation of back complaints or injury until 1996, at which time there is documentation that the Veteran was involved in a MVA in 1994 and that he had had back pain since that time.  The examiner was of the opinion that the Veteran's back condition was not related to military service, rather it was more likely that it was due to a MVA in 1994.  

In September 2016 a VA examiner reviewed the Veteran's claims file, including the STRs, the August 2013 VA examination report, the Veteran's hearing testimony and the post service medical records.  She noted that in July 1979 (during service) the Veteran complained of low back pain for five days, that examination revealed full range of motion with no tenderness, no edema, no discoloration and no deformity.  The Veteran was diagnosed with a contusion.   He was then seen again in February 1980.  He had sprained his back two weeks prior and had pain after he ran three miles.  It was also noted that the Veteran claimed that his mattress was causing him back problems.  Examination revealed full range of motion with point tenderness, but no edema or discoloration.  The examiner noted that the injuries during service were self-limiting.  She opined that the Veteran's current back disability is not due to the remote injuries over 30 years ago.  She noted that the Veteran sustained an injury to his back due to a MVA in 1994 and a slip and fall in 2009.  She noted that in 2009 the Veteran complained of back pain that radiated to his groin and x-rays revealed DJD.  She also noted that an MRI of the lumbar spine in December 2009 revealed disc protrusiones at multiple levels of the lower back.  She opined that these are new complaints and are not similar to his complaints in the military.  She stated that after a careful review of the medical records it was her opinion that the Veteran's current low back disability is less likely than not related to the two back strains/sprains in the military.  She attributed the Veteran's current low back disability to the Veteran's MVA and slip and fall after his military service.  

The Board finds the opinions of the August 2013 and September 2016 VA examiners to be of great probative value.  The examiners' conclusions were supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).   

The Board acknowledges the Veteran's assertions that a doctor told him that his current low back disability could be related to his in-service injuries.  However, none of the extensive medical evidence contains such an opinion, and even if it did, such a statement is merely speculative and would be of little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Board recognizes the Veteran's contention that he currently has a low back disability related to service.  Although he is competent to testify as to events that occurred in military service and his low back symptoms, he is not competent to conclude that his in-service low back injury and strain are connected to his current diagnoses.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, spinal issues, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.

In this case the most probative evidence includes the two VA medical opinions against the Veteran's claim.  The record contains no medical evidence to the contrary.  Accordingly, service connection for the low back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Left Hip

The Veteran asserts that he is entitled to service connection for his left hip disability because it was caused by his low back disability.  

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

The record indicates that the Veteran was first found to have degenerative joint disease of the left hip more than 20 years after discharge from service.  He had a total left hip replacement in 2011.

There were no complaints regarding the left hip during service or for many years after discharge from service, and arthritis of the left hip was not shown until many years after discharge from service.  The evidence does not show, and the Veteran does not claim, that the Veteran's left hip disability began during service, within a year of discharge from service, or is otherwise directly related to service.  Accordingly, service connection for a left hip disability on a direct or a presumptive basis is not warranted.  

The Board has considered the Veteran's assertions that his left hip disability is caused by his low back disability and his report that a VA physician told him that his left hip disability is caused by his low back disability.  However, the fact remains that service connection is not in effect for the Veteran's low back disability.  Secondary service connection may only be granted when a disability is caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.  The Veteran's only service-connected disabilities are tinnitus and hearing loss and the Veteran has not claimed, and the record does not indicate, that his left hip disability is caused or aggravated by these disabilities.  Accordingly, service connection for a left hip disability is not warranted on a secondary basis.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a left hip disorder is not warranted on any basis.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for a low back disability, to include degenerative disc disease, is denied.

Service connection for a left hip disability, to include degenerative joint disease, to include as secondary to a nonservice-connected low back disability, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


